IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                          :   No. 2884 Disciplinary Docket No. 3
                                           :
 MICHAEL NIELSON BEHUNIN, A/K/A            :   No. 70 DB 2022
 MICHAEL N. BEHUNIN                        :
                                           :   (Utah Supreme Court, No. 20040506-
                                           :   SC)
                                           :
                                           :   Attorney Registration No. 70074
                                           :
                                           :   (Out of State)



                                       ORDER

PER CURIAM

       AND NOW, this 28th day of July, 2022, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Michael Nielson Behunin, a/k/a Michael N. Behunin, is disbarred from the practice of law

in the Commonwealth of Pennsylvania. He shall comply with all provisions of Pa.R.D.E.

217.